Citation Nr: 0033857	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the reduction from 10 to 0 percent for the 
service-connected bilateral hearing loss was proper.

2.  Entitlement to an increased evaluation for tinnitus with 
vertigo, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
otitis media, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for the residuals 
of a perforated left tympanic membrane.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from September 1974 and 
June 1976.

This appeal arose from a March 1999 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied increased evaluations for 
the service-connected tinnitus with vertigo, bilateral otitis 
media and a perforated left tympanic membrane.  This rating 
action also proposed to reduce the evaluation assigned to the 
bilateral hearing loss disability from 10 to 0 percent and 
also denied entitlement to a total disability evaluation 
based on individual unemployability.  In May 1999, the RO 
issued a rating action which reduced the evaluation assigned 
to the bilateral hearing loss disability to 0 percent.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the duty to assist the veteran includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefits sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicates that the veteran was last 
examined by VA in September 1998, over two years ago.  During 
this examination, it was noted that the veteran was to be 
seen by otolaryngology in November 1998.  Therefore, it would 
appear that there are potentially relevant treatment records 
available with should be obtained prior to a final 
determination of the veteran's claims.  It is also found that 
an additional VA examination would be helpful in ascertaining 
the current degree of severity of his service-connected 
conditions.


Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Knoxville 
and Des Moines, Iowa, VA Medical Centers 
and request that they provide copies of 
the veteran's treatment records developed 
between January 1998 and the present.

2.  Once the above-requested treatment 
records have been obtained and associated 
with the claims folder, the RO should 
afford the veteran a complete 
otolaryngology examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the service-connected tinnitus with 
vertigo, bilateral otitis media and 
perforated left tympanic membrane 
residuals.  All specialist examinations 
deemed necessary should be accomplished.  
An opinion as to the effect that the 
veteran's service-connected disorders 
have upon his ability to work should also 
be provided.  The claims folder must be 
made available to the examiner(s) to 
review in the conjunction with the 
examination(s), and it should be noted in 
the examination report(s) that the claims 
file has been reviewed.  

A complete rationale for all opinions 
expressed must be provided.

3.  The RO should issue a statement of 
the case concerning the question of 
whether the May 1999 reduction from 10 to 
0 percent for the service-connected 
bilateral hearing loss disability was 
proper.  The veteran should then be given 
the appropriate time to perfect his 
appeal with the submission of a 
substantive appeal.  If, and only if, he 
files his substantive appeal in a timely 
manner, then that issue should also be 
certified to the Board for appellate 
review.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



